DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 17, 2022. These drawings are acceptable.

Claim Objections
Claims 8, 9 and 11-13 are objected to because of the following informalities: Inconsistent terminologies. Adding "single" in between "the" and "cathode contact" (claim 8, lines 14 and 15; claims 11-13, line 1) are suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of "eight anode contacts", as recited in claim 9, is unclear as to whether said limitation is the same as or different from "anode contacts", as recited in claim 8.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 8 and 11-13, as best understood, is/are rejected under 35 U.S.C. 102(a) as being anticipated by Lin et al. (2010/01333649).
As for claim 8, Liu et al. show in Fig. 6 and related text a fuse structure 30 comprising: 
an anode 32; 
a cathode 34 having a cathode length (arbitrarily chosen) along a first direction (vertical direction) and a cathode width (arbitrarily chosen) along a second direction (horizontal direction) that is different than the first direction; 
a fuse link 36 extending along the first direction between the anode and the cathode, wherein the fuse link has a fuse width (arbitrarily chosen) along the second direction, the cathode includes a central region extending from the fuse link, the central region of the cathode has a central width (arbitrarily chosen) along the second direction and a central length (arbitrarily chosen) along the first direction, the central width is the same as the fuse width, and the central length is the same as the cathode length; 
anode contacts 38 coupled to the anode, wherein the anode contacts have an anode width (arbitrarily chosen) along the second direction; and 
a single cathode contact 40 coupled to the cathode, wherein the cathode contact overlaps the central region, the cathode contact has a cathode contact width (arbitrarily chosen) along the second direction that is greater than the central width, the cathode contact width is greater than the anode width and the cathode contact is arranged symmetrically with respect to a centerline of the fuse link.

As for claim 11, Liu et al. show the cathode contact is adjacent to a boundary between the fuse link and the cathode (Fig. 6).

As for claim 12, Liu et al. show the cathode contact extends beyond the boundary between the fuse link and the cathode (Fig. 6). 

As for claim 13, Liu et al. show the cathode contact has a cathode contact length, the cathode contact width is greater than the cathode contact length, and the first direction is along a direction of current flow in the fuse link (Fig. 6). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 14-16 and 18-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (2010/01333649) in view of Tsutsui (2005/0285224).
As for claim 9, disclosed substantially the entire claimed invention, as applied to claim 8 above, except eight anode contacts are coupled to the anode.
Tsutsui teaches in Figs. 4A-4B and related text eight anode contacts 7b are coupled to the anode 4c.
Lin et al. and Tsutsui are analogous art because they are directed to a fuse structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin et al. with the specified feature(s) of Tsutsui because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include eight anode contacts are coupled to the anode, as taught by Tsutsui, in Lin et al.'s device, in order to enable different quantities of heat to be released from each end of the fuse structure, to have a larger temperature gradient, thereby facilitating electrical blowing, and to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claims 14 and 15, Lin et al. show in Fig. 6 and related text a fuse structure 30 comprising: 
an anode 32 that includes a first portion (a portion of 32 between 32 and 36) having a top surface and a second portion (rest of 32) having a first rectangular-shaped top surface;
a fuse link 36 that extends between the first portion of the anode and a cathode, wherein the cathode has:
     a second rectangular-shaped top surface, wherein the second rectangular-shaped top surface has a cathode length (arbitrarily chosen) along a first direction (horizontal direction) and a cathode width (arbitrarily chosen) along a second direction (vertical direction) that is perpendicular to the first direction, and 
     a central region (arbitrarily chosen) within the second rectangular-shaped top surface, wherein the central region is defined by a first longitudinal axis and a second longitudinal axis extending respectively from a first edge and a second edge of the fuse link, wherein the first longitudinal axis and the second longitudinal axis extend along the second direction, and the first longitudinal axis and the second longitudinal axis exten the cathode width; 
an array of anode contacts 38 coupled to the anode, wherein the array of anode contacts is disposed over the second portion of the anode; and 
a cathode contact 40 coupled to the cathode and overlapping a portion of the central region, the cathode contact having: 
     a third rectangular-shaped top surface, wherein a cathode contact length (arbitrarily chosen) of the third rectangular-shaped top surface is along the first direction, and a cathode contact width (arbitrarily chosen) of the third rectangular-shaped top surface is along the second direction, and the cathode contact length is greater than the cathode contact width and less than the cathode length.
Lin et al. do not disclose the top surface of the first portion is a funnel-shaped top surface (claim 14) and each anode contact in the array of anode contacts has a square-shaped top surface (claim 15).
Tsutsui teaches in Figs. 4A-4B and related text: 
As for claim 14, an anode 4b that includes a first portion having a funnel-shaped top surface.
As for claim 15, each anode contact in the array of anode contacts 7a has a square-shaped top surface. 
Lin et al. and Tsutsui are analogous art because they are directed to a fuse structure and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin et al. with the specified feature(s) of Tsutsui because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the top surface of the first portion being a funnel-shaped top surface, and each anode contact in the array of anode contacts having a square-shaped top surface, as taught by Tsutsui, in Lin et al.'s device, in order to enable different quantities of heat to be released from each end of the fuse structure, to have a larger temperature gradient, thereby facilitating electrical blowing, and to optimize the performance of the device. Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As for claim 16, the combined device shows the second direction is parallel with a direction of current flow through the fuse link (Lin: Fig. 6; Tsutsui: Fig. 4A). 

As for claim 18, the combined device shows the anode, the cathode, and the fuse link include copper (Lin: [0028]; Tsutsui: [0082], lines 1-3).

As for claim 19, the combined device shows the anode, the cathode, and the fuse link include polysilicon (Lin: [0028]; Tsutsui: [0082], lines 1-2).

As for claim 20, the combined device shows no anode contacts are disposed over the first portion of the anode (Lin: Fig. 6; Tsutsui: Fig. 4A).

Allowable Subject Matter
Claims 1, 3-7 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "the cathode contact is directly adjacent to a boundary between the fuse link and the cathode", as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "an edge of the cathode contact overlaps a boundary between the fuse link and the cathode", as recited in claim 17.

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive.
Applicant argues that claim 8 is allowable over Lin because Lin does not disclose "a single cathode contact configured and arranged as recited in amended Independent Claim 8".
The examiner disagrees because broad limitations of claim do not require "a … width" and/or "a … length" to be "a maximum … width" and/or "a maximum … length", respectively. Therefore, the cathode contact width, the central width and the anode width can be arbitrarily chosen.
Therefore, Lin discloses "a single cathode contact configured and arranged as recited in amended Independent Claim 8".
Rest of Applicant’s arguments with respect to claim(s) 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811